Citation Nr: 1418672	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a hearing loss disability in the left ear.  

3.  Entitlement to service connection for a hearing loss disability in the right ear.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1971 to July 1973.  He had service in the Republic of Vietnam from April to November 1972.  His primary military duties were as a machine gunner.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO.  

In June 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to the Veteran's position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In particular, the Veterans Law Judge asked the Veteran if he had received any treatment or examinations for a hearing loss disability at any time after his separation from the service.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In May 2013, the RO granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  In that decision, the RO essentially confirmed the Veteran's participation in combat.   



FINDINGS OF FACT

1.  The Veteran's bilateral chondromalacia of the patella was first manifested in the service.

2.  The presence of a left ear hearing loss disability for VA purposes has not been established.

3.  The Veteran's low frequency, mixed hearing loss disability in the right ear was first manifested many years after his separation from the service, and there is clear and unmistakable evidence against a finding that it is in any way related to service.  

4.  Chronic tinnitus is presumed to be the result of the Veteran's exposure to the sound of gunfire in combat.  


CONCLUSIONS OF LAW

1.  Bilateral chondromalacia of the patella was incurred in the service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The claimed left ear hearing loss disability is not the result of disease or injury incurred in or aggravated by the service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).  

3.  A low frequency, mixed hearing loss disability in the right ear is not the result of disease or injury incurred in or aggravated by the service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.385 (2013).  

4.  Tinnitus is the result of disease or injury incurred in the service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a bilateral knee disorder, a hearing loss disability, and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2010, the VA received the Veteran's claims.  Thereafter, the VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The VA also notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence the VA would attempt to obtain.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment from November 2009 through January 2010; and the transcript of his June 2012 video conference before the undersigned Veterans Law Judge.  

In April and May 2010, the VA examined the Veteran to determine the nature and etiology of any hearing loss disability, tinnitus, or knee disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in nature, e.g., arthritis.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Special considerations attend the cases of combat veterans.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  

Section 1154(b) does not, however, create a statutory presumption that combat veteran's alleged disease or injury is service-connected. The veteran must still meet his evidentiary burden with respect to service connection.  Section 1154(b) sets forth a three-step, sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the veteran has proffered satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. (Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  Caluza.  VA is not required to accept statements or testimony that is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  The statute provides that if these two inquiries are met, VA shall accept the veteran's evidence as sufficient proof of service- connection, even if no official record of such incurrence exists. Thus, if a veteran satisfies both of these inquiries mandated by the statute, a factual presumption arises that the alleged injury or disease is service-connected.  Section 1154(b) makes the resolution of these inquiries very favorable to the veteran by providing that the VA shall resolve every reasonable doubt in favor of the veteran. The presumption is, however, rebuttable. The VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Thus, as the third step in the analysis, it must be determined whether the government has met its burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389, 392-93 (1996).

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


The Knees

The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of a disorder of either knee.  Approximately, two months later, and for the remainder of his service, he reported intermittent bilateral knee pain, and the preponderance of the evidence showed that he had chondromalacia of the patellae.  During his July 1973 service separation examination and during a Class II examination in November 1974, the Veteran's lower extremities were found to be normal.  However, on the latter occasion, the Veteran responded that he did not know whether or not he then had, or had ever had, a knee disorder.  

The Veteran did not seek treatment for a knee disorder after service.  However, during his June 2012 video conference, he stated that he had, frequently, experienced bilateral knee pain.  That is an observation he is competent to make, so in April 2010, the Veteran was examined by the VA to determine the nature and etiology of any knee disorder found to be present.  

Following the VA examination, the diagnoses were mild osteoarthritis in each knee and chondromalacia in each knee. - The examiner did not report any evidence of arthritis in either of the Veteran's knees in service.  The examiner noted that such disorder had nothing to do with the Veteran's knee pain in the service.  Rather, the examiner found it more likely to be the result of age, normal wear and tear, and the rigors associated with many years of the Veteran's post-service employment as a heating, ventilation, and air conditioning technician.  Therefore, the VA examiner concluded that it was less likely than not that the Veteran's bilateral knee arthritis was related to the service.  

The VA examiner also diagnosed bilateral chondromalacia and concurred with an inservice physician that such a disorder waxed and waned depending on the Veteran's activity.  However, without resorting to speculation, the VA examiner was unable to determine whether it was a result of the Veteran's chondromalacia in the service or whether it was sporadic in nature and related to the most recent offending activity after service the Veteran's discharge from the service.  
Given the Veteran's frequent bilateral knee pain and chondromalacia throughout service; his testimony of chronic, intermittent bilateral knee pain since his separation from the service; the current diagnosis of bilateral chondromalacia; and the possibility of a relationship to service left open by the VA examiner, the Board finds that it is as likely as not that the Veteran's chondromalacia of the patella, bilaterally, was first manifested in the service.  Accordingly, service connection for bilateral chondromalacia is warranted, and to that extent, the appeal is granted.  

The Hearing Loss Disability and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Veteran's service treatment records and the reports of his March 1970 service entrance examination and July 1973 service separation examination are negative for any complaints or clinical findings of tinnitus or a hearing loss disability for VA purposes.  Indeed, those examinations show no more than a puretone threshold of 20 decibels at any of the applicable frequencies.  Such disorders were not manifested until 2010, when the Veteran reported difficulty hearing and ringing in his ears.  

During his June 2012 video conference, the Veteran testified that his hearing loss disability and tinnitus were primarily the result of his exposure to small arms fire during combat operations in the Republic of Vietnam.  As a layman, the Veteran is competent to report that he began to experience ringing in his ears following combat.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Such a report is entirely consistent with the circumstances, conditions, or hardships of the Veteran's service as a machinegunner in Vietnam.  Therefore, even though tinnitus is not reported in his service treatment records, it is reasonable to conclude that the tinnitus which he has experienced since service is a result of that combat.  Accordingly, service connection for tinnitus is warranted, and to that extent, the appeal is also granted.  

Unlike tinnitus, the Veteran's hearing loss disability may not be presumed to be the result of his participation in combat.  The presence of a hearing loss disability requires certain minimum puretone thresholds or speech discrimination ability on audiometric testing.  Whether those criteria have been met is a medical question and may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  

The only post-service audiologic examination was that performed by the VA in May 2010.  The Veteran demonstrated the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35 
30
20
20
LEFT
25
25
20
20
20

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

Such findings clearly show that the Veteran does not have a left ear hearing loss disability for VA purposes.  

Absent evidence of a left ear hearing loss disability in or after service, the Veteran does not meet the criteria for service connection.  Accordingly service connection for a left ear hearing loss disability is not warranted and, to that extent, the appeal is denied.  

Although the Veteran currently has a right ear hearing loss disability for VA purposes, there is no competent, objective evidence to support a finding that it predated May 2010.  Not only did the VA examiner note the lack of a right ear hearing loss disability in service, she noted no history of ear pathology or of a head injury.  Rather, she noted that the Veteran had significant history of post-service noise exposure as a heating, ventilation, and air conditioning technician and in his recreational pursuit racing cars.  

Given the Veteran's normal right ear hearing acuity in service, the absence of a right ear hearing loss disability for more than 37 years after service, and the Veteran's significant post-service noise exposure, the VA examiner opined that it was less likely than not that the Veteran's right ear hearing loss disability was related to his service.  There is no competent objective evidence to the contrary, and, therefore, the Board finds clear and unmistakable evidence to rebut the presumption that the Veteran's right ear hearing loss disability is related to service, including his participation in combat.  His lay assertion has been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77.  

For the foregoing reasons, the Veteran does not meet the criteria for service connection for a hearing loss disability in either ear.  Accordingly, service connection is not warranted, and to that extent, the appeal is denied.  


ORDER

Entitlement to service connection for bilateral chondromalacia of the patella is granted.

Entitlement to service connection for a left ear hearing loss disability is denied.


Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


